DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is in response to the Response to Non-Final after 2RCE filed 02/03/2020. 
The status of the Claims is as follows:
Claims 1, 7 and 13 have been cancelled; 
Claims 2, 8, 14 and 21 have been amended;
Claims 19 and 20 have been withdrawn;
Claims 2-6, 8-12, 14-18 and 21-22 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed after the mailing date of the Application on 04/01/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 20140166718; Swayze) in view of Edwards (US 2011/0071356). 

Regarding Claim 2 Swayze teaches a surgical instrument (10) for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle (74), wherein said shaft comprises a contourable frame (368, 366, 363), wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon (par 82; fig. 14), and 
a rotatable drive system (380, 382, 384) extending through said contourable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said contourable frame (368, 366, 363); (par 85-87) and 
an end effector (fig. 2c), comprising: 
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said annular array of staple cavities (32); and 


While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said contourable frame is comprised of a visco-elastic material;

Edwards teaches a surgical instrument that includes a shaft (36, Fig. 4) that includes a contourable frame (40) where said contourable frame is comprised of a visco-elastic material (polyetherimide; par 39) for the purposes maintaining strength and elasticity through multiple uses.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contourable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification provides a flexible shaft surgical instrument that has durability and structural integrity for the purposes maintaining strength and elasticity through multiple uses. 

Regarding Claim 3 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 4 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Regarding Claim 5 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par 90)

Regarding Claim 8 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle (74), wherein said shaft comprises an adjustable frame (368, 366, 363), wherein said adjustable frame (368, 366, 363) is adjustable to match at least a portion of the patient's colon (Fig. 14), and wherein 
a rotatable drive system (380, 382, 384) extending through said adjustable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said adjustable frame (368, 366, 363); (par 85-87) and 
an end effector (Fig. 2c), comprising: 
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during use where a Swayze discloses Nitinol, a visco-elastic material for this purpose (par 47), Swayze does not expressly teach specifically said adjustable frame is comprised of a visco-elastic material. 



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the adjustable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification provides a flexible shaft surgical instrument that has durability and structural integrity for the purposes maintaining strength and elasticity through multiple uses. 

Regarding Claim 9 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 10 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Regarding Claim 11 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par 90)

Regarding Claim 14 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a shaft (74) comprising a contourable frame (368, 366, 363), 

a rotatable drive system (380, 382, 384) extending through said contourable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said contourable frame (368, 366, 363); (par 85-87) and 
an end effector (Fig. 2c), comprising: 
a cartridge body (20); 
a circular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said circular array of staple cavities (32); and 
an anvil (40) comprising a circular array of forming pockets (52) aligned with said circular array of staple cavities (32) (par 44-47).

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said contourable frame is comprised of a visco-elastic material. 

Edwards teaches a surgical instrument that includes a shaft (36, Fig. 4) that includes a contourable frame (40) where said frame is comprised of a visco-elastic material (polyetherimide; par 39) for the purposes maintaining strength and elasticity through multiple uses.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contourable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification provides a flexible shaft surgical instrument that has durability and structural integrity for the purposes maintaining strength and elasticity through multiple uses. 

Regarding Claim 15 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 16 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Regarding Claim 17 the modified invention of Swayze and Edwards teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par. 90)

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 20140166718) in view of Stulen et al. (US 2015/0141976) hereinafter referred to as Stulen. 

Regarding Claim 6 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a rotatable drive shaft (380, 382, 384); 
an elongate shaft (60) extending from said handle (74), wherein said elongate shaft (60) comprises a contourable frame (368, 366, 363), wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon (Fig. 14), wherein said rotatable drive shaft (380, 382, 384) extends through said contourable frame (368, 366, 363), and 
an end effector (Fig. 2c), comprising: 

an annular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said frame is configured to be plastically deformed during use. 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use for the purposes of controlling compression forces (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable frame for the purposes of controlling compression forces. 

Regarding Claim 12 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a rotatable drive shaft (380, 382, 384); 
an elongate shaft (60) extending from said handle (74), wherein said elongate shaft (60) comprises an adjustable frame (368, 366, 363), wherein said adjustable frame (368, 366, 363) is 
an end effector (Fig. 2c), comprising: 
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said frame is configured to be plastically deformed during use. 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use. (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable shaft for the purposes of controlling compression forces. 

Regarding Claim 18 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 


a rotatable drive shaft (380, 382, 384) extending through said contourable frame (368, 366, 363); and 
an end effector (Fig. 2c), comprising: 
a cartridge body (20); 
a circular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said circular array of staple cavities (32); and 
an anvil (40) comprising a circular array of forming pockets (52) aligned with said circular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said frame is configured to be plastically deformed during use. 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use  for the purposes of controlling compression forces (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable shaft for the purposes of controlling compression forces. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 20140166718) in view of Blatt (US 2017/0258540). 

Regarding Claim 21 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle, wherein said shaft (60) comprises a shapeable frame (368, 366, 363), wherein said shapeable frame (368, 366, 363) is shapeable to fit within at least a portion of the patient's colon (Fig. 14), and 
a rotatable drive system (380, 382, 384) extending through said shapeable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said shapeable frame (368, 366, 363); and 
an end effector (Fig. 2c), comprising: 
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); 
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) corresponding with said annular array of staple cavities (32).

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said shapeable frame is comprised of a polymer including metal ions bonded with the polymer chains. 

Blatt teaches a surgical instrument that includes a shaft (300) that includes a shapeable frame (350) shapeable to fit within at least a portion of the patient's colon (par 3; abstract) where said 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Blatt since par 5 and 10 of Blatt suggests that such a modification provides an multidimensional articulating frame for the purposes of better adapting the surgical instrument to the shape of the patient. 

Regarding Claim 22 the modified invention of Swayze and Blatt teaches the invention as described above. Swayze does not expressly teach the shapeable frame is shapeable in response to a voltage potential on said polymer. 

Blatt teaches a surgical instrument that includes a shaft (300) that includes a shapeable frame (350) shapeable to fit within at least a portion of the patient's colon (par 3; abstract) where said frame (350) is comprised of a polymer including metal ions bonded with the polymer chains. (par 50, 55)

Blatt further teaches said shapeable frame is shapeable in response to a voltage potential on said polymer. (par 55-58)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Blatt since par 5 and 10 of Blatt suggests that such a . 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 

Applicant’s Argument: Nitinol of Swayze is a metal alloy of nickel and titanium that includes the useful property of being superelastic-which is completely different from viscoelasticity. 
Examiner’s Response: The Examiner has considered Nitinol or Ni-Ti to be a viscoelastic material since all metals exhibit some viscoelastic response (http://silver.neep.wisc.edu/~lakes/VEnotes.html) and wood, human tissue as well as metals at high temperature display significant viscoelastic effects (https://www.sorbothane.com/the-difference-between-elastic-materials-and-viscoelastic-materials.aspx). The term “viscoelastic” is very broad and does not include a specific set of materials that fall within the spectrum of materials that exhibit both viscous and elastic properties. One of ordinary skill in the art would not immediately choose a specific set of materials when looking for materials with viscoelastic properties.  The specification nor the claims define the degree of viscoelasticity that the claimed viscoelastic material exhibits, furthermore the Applicant has not disclosed any materials or material components that are included in the undefined viscoelastic category of materials. 

Applicant’s Argument: polyetherimide of Edwards is not a viscoelastic material as characterized by the Examiner. 
Examiner’s Response: The Examiner has considered polyetherimide to be a viscoelastic material since synthetic polymers display significant viscoelastic effects (https://www.sorbothane.com/the-difference-between-elastic-materials-and-viscoelastic-

Applicant’s Argument: Edwards is completely silent on surgical stapling instruments and one of ordinary skill in the art would not look to would also look to have a surgical stapling instrument that also included a viscoelastic frame. 
Examiner’s Response: Swayze discloses a contourable frame (368, 366 and 363) for the purposes of bending within a patient’s lumen (Fig. 14) (par 82-87) Swayze also discloses selectively bending a trocar (38), actuator (39) and shaft assembly (60) using Nitinol as a material to achieve the mending function of the trocar, actuator and/or shaft assembly. (par 47) Swayze further discloses that the teachings of Swayze can be applied to various other kinds of instruments including instruments that would not be classified as surgical staplers. (par 68) Finally, Swayze also discloses the surgical instrument can be reused. (par 115)

Edwards teaches a bendable frame and in particular a repeatably bendable shaft that can have utility in supporting any manner of surgical instrument that needs access to the inside of a patient’s body. (par 30) Edwards further teaches that the flexible shaft surgical instruments are particularly well suited to be formed with polyetherimide since polyetherimide has relatively high strength, are elastically expandable without fracturing or plastic deformation and have high wear resistance, which the Examiner understands are properties of viscoelasticity. (par 39-40)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contourable frame of Swayze to include a frame comprised of polyetherimide visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant M. Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731